internal_revenue_service uil nos 0832-dollar_figure number release date cc dom fi p plr-108060-99 date liquidator of the estate company a parent b date c state d reinsurer e date f court g year h law i date j date k date l dear this is in response to the ruling_request of date c as supplemented submitted by the acting director of insurance of state d as liquidator of the estate of company a regarding the federal tax treatment under the internal_revenue_code of certain transactions described below this request supplements rulings previously given to this taxpayer in a private_letter_ruling dated date plr company a is a state d stock_life_insurance_company which is owned percent by parent b company a its subsidiaries and parent b and parent b’s other subsidiaries filed a life non-life consolidated_return for year h but have not filed a return since that date in year h company a developed financial difficulties on date f by an agreed order of liquidation with a finding of insolvency the order court g of state d placed company a and its subsidiaries into receivership the court also appointed the liquidator of the estate to take possession of the property business and affairs of the company to liquidate company a company a’s liquidation has not yet been completed as it retains assets that will be used in due course to pay a portion of its liabilities the order ruled specifically that company a was insolvent the order further provided that the rights and liabilities of the creditors policyholders and stockholders of company a became fixed as of the date of the order the order went to explicitly cancel all direct policies or contracts of insurance heretofore issued by company a except those policies or contracts of insurance which are covered policies within the meaning of the state d law i or the obligations or any part thereof of which the state d life and health guaranty association the association or any similar organization in any other state is obligated to assure payment of which shall remain in full force and effect until canceled or until they expire in accordance with their terms a covered policy is defined under state d law as any policy or contract within the scope of the life and health guaranty association article of the insurance code the relevant provisions generally provide coverage and limitation guidelines to persons who were policyholders of company a prior to the date of the order the state d insurance code applies to policyholders domiciled in state d the provisions further state that all premiums due for coverage after entry of an order of liquidation of an insolvent insurer shall belong to and be payable at the direction of the state d association and that the state d association shall be liable for unearned premiums due to policy or contract owners arising after the entry of such order as part of the state d association’s role in the liquidation of company a the association was required by state d statute to guarantee assume or reinsure or cause to be guaranteed assumed or reinsured the covered policies of covered persons of the insolvent insurer assure payment of the contractual obligations of the insolvent insurer to covered persons provide such monies pledges notes guarantees or other means as are reasonably necessary to discharge such duties or with respect to only life and health_insurance_policies provide benefits and coverages in accordance with the statutory rules of state d notice was given to the policyholders that premiums for post-order coverage should be submitted directly to the state d association any premiums sent or delivered to the liquidator of the estate by the policyholders for post-order coverage were forwarded to the appropriate state guaranty associations the liquidator of the estate has represented that the effect of the state d statutes in combination with the cancellation of all uncovered contracts and policies under the order was that company a no longer had any rights obligations or other responsibilities with respect to the covered contracts after date f the liquidator of the estate further represents that all premiums due thereafter were to be paid to the appropriate state guaranty associations which were likewise liable for any benefits or claims due or payable after date f according to their respective state statutes after year h the only business of the liquidator of the estate was to value the remaining assets to resolve all claims and after all litigation was concluded to use the liquidated assets to pay creditors to the extent possible a one page estimate of the aggregate claim liability by company a to its policyholders the tentative claim liabilities as of date f was prepared apparently concurrently with the order two years later on date j the liquidator of the estate filed a motion with court g for approval of his recommendations as to the methodology to be employed in evaluating policyholder values as of date f the following year almost three years after issuance of the original insolvency order the method was approved by an order of court g dated date k the determination of the total claim liabilities as of date f using the approved method is still being reviewed by the policyholders the association and similar associations in other states but is expected in due course to be approved by court g at the conclusion of the liquidation these liabilities are hereinafter referred to as final claim liabilities the liquidator of the estate has represented that the final claim liabilities are anticipated to be either the same or greater than the tentative claim liabilities as of date f but that it is possible that the final claim liabilities may be less than the tentative claim liabilities the estate of company a continued to be in the insurance_business during its liquidation although it no longer qualified for treatment as a life_insurance_company for federal tax law purposes after date f we have ruled previously based on the facts submitted and the representations made at that time that any insurance premiums_paid for coverage subsequent to company a’s year h taxable_year are not includible in the income of the estate of company a the estate of company a filed a federal tax_return for year h which tax_year is now closed and not at issue however the estate of company a was entitled to a deduction in year h under sec_805 for all claims and benefits accrued and all losses_incurred whether or not ascertained on insurance and annuity_contracts during year h which amount would have included the tentative claim liabilities revrul_84_170 1984_2_cb_245 holds that under sec_6012 formerly sec_6012 of the internal_revenue_code the liquidator of the estate of an insolvent insurance_company must file a federal_income_tax return for the insurer so long as the insurer is considered to continue in existence for federal tax purposes the liquidator must file the return for the period that the liquidator continues to have possession of or title to the property of the insurer revrul_63_104 1963_1_cb_172 holds in part that an affiliated_group_of_corporations which has filed consolidated_returns for prior taxable years is required to file a consolidated_return for a subsequent taxable_year even though a member of the group is involved in bankruptcy proceedings and the trustee in bankruptcy fails or refuses to file a form_1122 consenting to the filing of such a return revrul_69_405 1969_2_cb_240 holds that an insurance_company is no longer entitled to file as a life_insurance_company once it no longer has life_insurance_reserves even though its sole business is that of winding up its life_insurance business this revenue_ruling is consistent with the requirements of current sec_816 as to qualification of an insurance_company as a life_insurance_company although it assumes that the non-life insurance_company will file a form_1120 at the time that this ruling was issued form 1120-pc was not yet available and insurance_companies other than life_insurance_companies filed a form_1120 as a result the ruling fails to specify the use of form 1120-pc which is now required to be used by insurance_companies that are not life_insurance_companies as of date f the tax treatment of the cancellation of the uncovered contracts and what was effectively an assumption_reinsurance of the covered contracts by the participating guarantee associations on that date was appropriately treated under part i of subchapter_l of the code the adjustments produced by the difference between the tentative claim liabilities and the final claim liabilities will occur however in a later year when the estate of company a’s only business is that of winding up and liquidating its prior life_insurance business an activity that does not qualify the estate of company a for treatment as a life_insurance_company under part i of subchapter_l accordingly the adjustments occurring after year h are properly handled under part ii of subchapter_l and returns are to be filed on form 1120-pc this conclusion is consistent with that reached in revrul_69_405 in the case of an increase in the amount of liabilities to the policyholders over the tentative claim liabilities the analog to sec_805 in part ii is sec_832 which defines losses_incurred to include losses paid during the taxable_year which amount in this case will consist of the excess_amount if any paid_by the estate of company a over the amount of tentative claim liabilities determined in year h and deductible at that time under sec_805 sec_108 provides that gross_income does not include any amount by reason of the discharge_of_indebtedness of the taxpayer if the discharge occurs when the taxpayer is insolvent the amount excluded under sec_108 b is limited to the amount by which the taxpayer is insolvent sec_108 sec_108 provides that except as otherwise provided in sec_108 there shall be no insolvency_exception from the general_rule that gross_income includes income from the discharge_of_indebtedness sec_108 provides that no income shall be realized from the discharge_of_indebtedness to the extent that payment of the liability would have given rise to a deduction the general rules of sec_108 apply for purposes of all the provisions of the code sec_108 defines the term indebtedness_of_the_taxpayer to mean any indebtedness for which the taxpayer is liable a discharge_of_indebtedness is defined under sec_1_61-12 as the payment or purchase of a taxpayer's obligations at less than fair value sec_805 provides that a life_insurance_company is entitled to a deduction for all claims and benefits accrued and all losses_incurred whether or not ascertained during the taxable_year on insurance and annuity_contracts sec_1_809-5 of the regulations concerning prior sec_809 the predecessor to sec_805 states that all claims and benefits accrued less reinsurance recoverable and all losses_incurred whether or not ascertained during the taxable_year on insurance and annuity_contracts including contracts supplemental thereto the term all claims and benefits accrued includes for example matured endowments and amounts allowed upon surrender the term losses_incurred whether or not ascertained includes a reasonable estimate of the amount of the losses based upon the facts in each case and the company’s experience with similar cases incurred but not reported by the end of the taxable_year as well as losses reported but where the amount thereof cannot be ascertained by the end of the taxable_year the estate of company a has a contractual obligation to its contract holders to pay the benefits provided under the contracts it has either issued or assumed through reinsurance the estate of company a has previously represented that when court g issued its order on date e the contractual obligations of the estate of company a were both fixed in amount although not ascertained and terminated by operation of state d law accordingly after year h the estate of company a’s sole obligation to its policyholders was its own debt obligation the maximum value of the debt obligation was determined to be the tentative claim liabilities amount in year h and will be the final claim liabilities amount as determined by court g the estate of company a will satisfy a portion of the final claim liabilities to the extent that the estate of company a is insolvent at that time the state a court is expected to discharge the estate of company a from its liability to pay the portion of the final claim liabilities due to the contract holders that cannot be paid due to lack of assets with respect to the discharge of the indebtedness to the contract holders the estate of company a will realize income_from_discharge_of_indebtedness under sec_61 at the time that its obligations to the contract holders measured by the final claim liabilities determined by order of court g are discharged by court g or other state d court having jurisdiction over the insolvency proceeding however the estate of company a will not recognize income upon the discharge_of_indebtedness under sec_108 provided that the estate of company a is insolvent when the discharge occurs and will not become solvent as a result of the discharge based on the facts submitted and the representations made we hold as follows the estate of company a holds no life_insurance_reserves as of january year l pursuant to rev ruls and the estate of company a must file a return on form 1120pc taking into account its continued consolidation or lack thereof for tax years subsequent to year h until its liquidation is complete the final claim liabilities when approved by court g will not be deductible by the estate of company a in any taxable_year subsequent to year h to the extent that the tentative claim liabilities were accrued and deductible by the estate of company a in year h if the final claim liabilities exceed the tentative claim liabilities previously deductible in year h the portion of the excess that is paid will be deductible under sec_832 in the year paid while the unpaid excess will in the year approved by court g be an unpaid loss subject_to sec_832 if the final claim liabilities are less than the tentative claim liabilities previously deductible in year h the reduction in liabilities shall be includible in income except to the extent that sec_108 applies the estate of company a will not recognize income by reason of sec_108 as a result of court g’s discharge of final claim liabilities that remain unpaid after all distributions to creditors and policyholders but non-recognition applies only to the extent that the estate of company a is insolvent at the time of such discharge no opinion is expressed as to the federal tax treatment of the estate of company a under other provisions of the code and income_tax regulations which may also be applicable thereto we also are not ruling as to the federal tax consequences of the described transactions upon any other parties this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return to be filed by the estate of company a for taxable_year subsequent to date l sincerely yours assistant chief_counsel financial institutions products by s donald j drees jr senior technician reviewer branch
